DETAILED ACTION
Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 February 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a fingerprint identification module, comprising: a functional substrate; a piezoelectric material layer on the functional substrate; an auxiliary structure at least partially located on the functional substrate; a plurality of first driving electrodes at a side, away from the functional substrate, of the piezoelectric material layer and the auxiliary structure, wherein each of the first driving electrodes extends along a first direction and exceeds a first edge of the piezoelectric material layer in the first direction; the plurality of first driving electrodes are arranged at intervals along a second direction; the auxiliary structure is at least in contact with the first edge; the auxiliary structure comprises a slope portion; a thickness of the slope portion in a direction perpendicular to the functional substrate gradually decreases in a direction from the first edge to a position away from a center of the piezoelectric material layer; the second direction intersects with the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
WANG (2020/0356744) shows a sloped piezoelectric layer, however the slope is in the piezoelectric layer (not an auxiliary structure) and the slope does not decrease in a direction away from a center of the piezoelectric layer.	HUANG et al. (CN 108921074) shows an auxiliary structure having a first step groove. However the step groove does not provide a slope portion which gradually decreases away from a center of the piezoelectric material layer. It would not be obvious to consider a “step” as a gradual slope as p[0049] of the instant application states that large slopes (about 90 degrees) (i.e. a step) cause various defects such as photoresist disconnection and residue.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627